Case 3:20-cv-00134-CRS Document 18 Filed 08/18/20 Page 1 of 11 PageID #: 298




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                   AT LOUISVILLE


HEATHER HACK et al.                                                                 PLAINTIFFS

vs.                                                    CIVIL ACTION NO. 3:20-CV-134-CRS

STATE FARM FIRE AND CASUALTY INSURANCE COMPANY                                     DEFENDANT


                                  MEMORANDUM OPINION

I.     Introduction

       This matter is before the Court on Defendant State Farm Fire and Casualty Insurance

Company’s (“State Farm Fire”) motion to dismiss, DN 9, in an action brought by Plaintiffs Heather

Hack, Gregory Hack, as parent and next friend of D.H., a minor, and Skylar Hack (collectively

“Plaintiffs”) individually and on behalf of a proposed class of similarly situated persons. Plaintiffs

filed a response and State Farm Fire filed a reply. DN 13; DN 15. The matter is now ripe for

adjudication. For the reasons below, the Court will grant the motion to dismiss.

II.    Factual Background

       This case arises from claims made by the named Plaintiffs against their insurer State Farm

Fire. On March 17, 2013, Plaintiffs were involved in a car accident. DN 1 at ¶ 56. Plaintiffs were

insureds under an automobile insurance policy issued by State Farm Fire. Id. at ¶ 59. Under this

policy, Plaintiffs were entitled to “basic reparation benefits” (“BRB”), also referred to as “no-

fault” and “personal injury protection” benefits (“PIP”). Id. at ¶ 93. Basic reparation benefits

provide “reimbursement for net loss suffered through injury arising out of the operation,

maintenance, or use of a motor vehicle, subject, where applicable, to the limits, deductibles,

exclusions, disqualifications, and other conditions provided in” the Kentucky Motor Vehicle

Reparations Act (“MVRA”). KRS 304.39-020(2). All Plaintiffs received treatment for injuries

                                                  1
Case 3:20-cv-00134-CRS Document 18 Filed 08/18/20 Page 2 of 11 PageID #: 299




resulting from the accident and submitted medical bills to State Farm for “covered losses arising

out of the accident.” DN 1 at ¶ 59.

        State Farm paid Gregory Hack’s medical bills in full. Id. at p. 1 fn. 1. Heather, Skylar, and

D.H each received chiropractic treatment between June 17 and June 28, 2013, and submitted their

medical records to State Farm Fire. DN 1-2 at p. 79–82. State Farm Fire sent the records to a third-

party chiropractor for a “utilization review.” Id. at ¶ 60. The review determined that the medical

records did not “indicate with measured objective findings…that further chiropractic intervention

[was] reasonable or medically necessary past the four-week point in treatment.” DN 1-2 at p. 67,

73, 77. Based on the finding of the utilization review, State Farm Fire “determined that the

treatment billed is not reasonable, and/or medically necessary, and/or related to [the] auto

accident” and denied payment. DN 1 at ¶ 62. State Farm Fire informed Plaintiffs of the denial of

these BRBs on July 2, 2013. See DN 1-2.

        In a recent decision, Government Employees Insurance Co. v. Sanders, 569 S.W.3d 923

(Ky. 2018), reh’g denied (Apr. 18, 2019), the Kentucky Supreme Court held that the MVRA

precludes an insurer from denying a claim for basic reparation benefits “based on a paper review

of medical records or a mental or physical examination.”1 Sanders, 569 S.W.3d at 926. Plaintiffs

seek to bring this case against State Farm Fire both individually and on behalf of “[a]ll individuals

who, at any time since February 20, 2005: [h]ad payment of their Kentucky PIP benefits reduced

or denied under an auto policy issued by State Farm Fire Insurance Company (sic) due to the

findings of a utilization review and who did not, prior to filing this lawsuit, have the denied

benefits, 18 percent interest on overdue benefits and attorneys’ fees paid in full.” DN 1 at ¶ 71.

Plaintiffs raise three specific claims: (1) breach of contract, (2) statutory 18% interest and


1
 Plaintiffs note that “State Farm Fire uses the term ‘utilization review’ for what the Kentucky Supreme Court has
defined as a ‘paper review.’” DN 1 at p. 5 fn. 2.

                                                         2
Case 3:20-cv-00134-CRS Document 18 Filed 08/18/20 Page 3 of 11 PageID #: 300




attorney’s fees for unpaid BRB under KRS 304.39-210(2) and KRS 304.39-220(1), and (3)

declaratory relief under the Declaratory Judgment Act 28 U.S.C. § 2201. DN 1 at ¶ 89–103. At

bottom, Plaintiffs argue that State Farm Fire breached its contractual obligations and violated the

MVRA by denying them “thousands of dollars of PIP benefits” based on utilization reviews,

which is now unlawful in accordance with Sanders. Id. at ¶ 61.

III.    Legal Standard

        When evaluating a motion to dismiss under Rule 12(b)(6), the Court must determine

whether the complaint alleges “sufficient factual matter, accepted as true, to state a claim to relief

that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007)) (internal quotation marks omitted). A claim is

plausible if “the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at

556). Although the complaint need not contain “detailed factual allegations,” “a plaintiff’s

obligation to provide the grounds of his entitlement to relief requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Twombly,

550 U.S. at 555 (internal quotation marks and alteration omitted). “Nor does a complaint suffice

if it tenders naked assertion[s] devoid of further factual enhancement.” Ashcroft, 556 U.S. at 678

(internal quotation marks and citation omitted).

IV.     Discussion
        State Farm Fire moves to dismiss each of Plaintiffs’ claims. First, State Farm argues that

both Plaintiffs’ breach of contract claim and statutory interest and attorney’s fees claim are barred

by the statute of limitations under KRS 304.39-230(1) DN 9-1 at 6. Second, State Farm argues that

it had a legitimate defense to its utilization review practice and, therefore, Plaintiffs have failed to

meet the statutory requirements for their claim under KRS 304.39-210(2) and KRS 304.39-220(1).

                                                   3
Case 3:20-cv-00134-CRS Document 18 Filed 08/18/20 Page 4 of 11 PageID #: 301




Id. at 9. Finally, State Farm argues that the plaintiffs do not have standing to seek declaratory relief

under the Declaratory Judgement Act. Id. at 14. The Court will address each argument in turn.

       A.       Plaintiffs’ Breach of Contract Claim is Time-Barred

       State Farm argues that Plaintiffs’ breach of contract claim is barred by the two-year statute

of limitations articulated in subsection KRS 304.39-230(1) of the MVRA. The MVRA “was

enacted in 1974 to establish a comprehensive motor-vehicle insurance system designed to address

the growing number of accidents on Kentucky roads each year.” Philadelphia Indem. Ins. Co., Inc.

v. Tyron, 502 S.W.3d 585, 588 (Ky. 2016). KRS 304.39-230(1) provides in relevant part: “[i]f

basic or added reparation benefits have been paid for loss arising otherwise than from death, an

action for further benefits…may be commenced not later than two (2) years after the last payment

of benefits.”

       In Milby v. Wright, 952 S.W.2d 202 (Ky. 1997), the Kentucky Supreme Court held that a

“claim for payment [of BRB] is subject to the limitation set forth in KRS 304.39-230(1).” Milby,

952 S.W.2d at 204. In that case, the plaintiff and defendant were riding in a car when the defendant

suffered a seizure and consequently crashed the car. Id. at 203. The plaintiff suffered injuries and

received BRB for medical expenses from the car’s insurer. Id. Over two years after the accident,

the plaintiff filed a personal injury claim against the defendant and requested another BRB

payment from the insurer. Id. The court held that the plaintiff’s claim for BRB payment was time-

barred under KRS 304.39-230(1). It stated

       [t]o hold otherwise would allow the potential plaintiff to hold the alleged tortfeasor
       hostage by the leisured submission of medical claims, thereby forestalling the
       running of the statute of limitations. One of the purposes of the Motor Vehicle
       Reparations Act (MVRA) was to simplify and speed up the process by which
       medical bills and other losses resulting from vehicular accidents are reimbursed,
       without resorting to litigation, thereby providing certainty at a time of need for
       those involved.



                                                   4
Case 3:20-cv-00134-CRS Document 18 Filed 08/18/20 Page 5 of 11 PageID #: 302




Id. at 204.
        Plaintiffs argue that KRS 304.39-230(1) does not control here, and KRS 413.090(2), which

provides a fifteen-year statute of limitations for breach of contract actions, applies instead. DN 13

at 8–9. Plaintiffs support this contention by arguing Milby “applies solely to tort actions against

third party tortfeasors,” not against “reparations obligor[s].” Id. at 9. Plaintiffs’ argument is infirm

for two reasons. First, Plaintiffs cannot change the underlying nature of their claim merely by

styling it as a breach of contract. At bottom, this is an action for additional BRB under an insurance

policy. The plain language of KRS 304.39-230(1) states that any action for further benefits, after

basic or added reparation benefits have already been paid, is subject to a two-year statute of

limitations. KRS 304.39-230(1) does not provide an exception for breach of contract claims or

differentiate contract actions and tort actions. Second, the distinction between an action against a

third party tortfeasor and an action against a reparations obligor is immaterial. The Kentucky

Supreme Court’s reasoning in Milby applies regardless. Nothing in the language of KRS 304.39-

230(1) indicates that the General Assembly intended to allow actions for further benefits to be

delayed for up to fifteen years. See Milby, 952 S.W.2d at 204. Accordingly, Plaintiffs’ argument

is without merit.

        The plain language of KRS 304.39-230(1) and the Kentucky Supreme Court’s holding in

Milby demonstrate that any claim for further benefits, after basic or added reparation benefits have

been paid, is subject to a two-year statute of limitations. Here, Plaintiffs suffered injuries from a

car accident that occurred on March 17, 2013. DN 1 at ¶ 56. Gregory Hack’s medical bills were

paid in full. DN 1 at p. 1 fn. 1. Heather, Skylar, and D.H. Hack each submitted documentation of

their chiropractic treatments that occurred between June 17 and June 28, 2013. State Farm

ultimately denied those claims based on a utilization review. DN 1-2 at p. 64, 69, 74. Plaintiffs

now seek further benefits after having received BRB. Under the plain language of KRS 304.39-

                                                   5
Case 3:20-cv-00134-CRS Document 18 Filed 08/18/20 Page 6 of 11 PageID #: 303




230(1) and the holding in Milby, the statute of limitations for further benefits stemming from the

accident expired in 2015. Plaintiffs initiated the present suit on February 20, 2020. Therefore,

Plaintiffs’ claims are time-barred.

       Plaintiffs also put forth a litany of arguments which allege that the two-year statute of

limitations under KRS 304.39-230(1) has not yet run. DN 13 at 12–20. Each argument is easily

disposed of. First, Plaintiffs claim that the breach of their insurance policy did not occur until the

Sanders decision was published in April 2019. Id. at 12. Plaintiffs provide no support for the

proposition that a change in Kentucky law case can effectively negate a statute of limitations.

Indeed, this would render any statute of limitations toothless in the face of any shift in the law

articulated by Kentucky courts.

       Second, Plaintiffs contend that they only discovered the breach of contract once the

Kentucky Supreme Court published Sanders. Id. at 16. Under Kentucky law, “lack of knowledge

of one’s rights is insufficient to prevent operation of statutes of limitations.” Wilson v. Paine, 288

S.W.3d 284, 286 (Ky. 2009). The “discovery rule” is a limited exception to that general maxim

which provides that “the statue [of limitations] begins to run on the date of the discovery of the

injury, or from the date it should, in the exercise of ordinary care and diligence, have been

discovered.” Id. “[T]he discovery rule is available only in cases where the fact of injury or

offending instrumentality is not immediately evident or discoverable with the exercise of

reasonable diligence, such as in cases of medical malpractice or latent injuries or illnesses.” Fluke

Corp. v. LeMaster, 306 S.W.3d 55, 61 (Ky. 2010). None of those circumstances are present here.

The alleged injury in this case occurred when State Farm Fire partially denied Plaintiffs’ benefits

in 2013 and, therefore, the two-year statute of limitations began to run in 2013. Accordingly,

Plaintiffs’ argument is without merit and the breach of contract claim is time-barred.



                                                  6
Case 3:20-cv-00134-CRS Document 18 Filed 08/18/20 Page 7 of 11 PageID #: 304




         Finally, Plaintiffs assert that they have “pled alternative facts which set forth a proper basis

for equitable tolling and equitable estoppel.” DN 13 at 17. Under Kentucky law, “equitable

estoppel requires both a material misrepresentation by one party and reliance by the other party.”

Fluke Corp., 306 S.W.3d at 62. Plaintiffs’ complaint is devoid of any assertion of a material

misrepresentation by State Farm Fire regarding utilization reviews or any detrimental reliance by

Plaintiffs.2 Therefore, Plaintiffs’ argument is unavailing.

         B.       Plaintiffs’ Claim for 18% Interest and Attorney’s Fees Fails as a Matter of
                  Law
         State Farm Fire argues that Plaintiffs’ claim under KRS 304.39-210(2) and KRS 304.39-

220(1) fails as a matter of law because (1) the claims are time-barred, and (2) State Farm Fire had

a legitimate and bona fide defense for not paying a portion of Plaintiffs’ basic reparation benefits.

DN 9-1 at 8–9. “The MVRA provides that ‘[o]verdue [BRB] payments bear interest at the rate of

twelve percent (12%) per annum, except that if delay was without reasonable foundation the rate

of interest shall be eighteen percent (18%) per annum.’ KRS § 304.39-210(2). The MVRA also

permits the Court to award attorney’s fees for denials or delays caused without a reasonable

foundation. KRS § 304.39-220(1).” Irvin v. State Farm Auto. Ins. Co., No. 3:19-CV-690-CHB,

2020 WL 4004808, at *6 (W.D. Ky. July 15, 2020).

         Plaintiffs’ claim fails for two reasons. First, as discussed above, State Farm paid Plaintiffs

basic reparation benefits and they are now seeking further benefits under their policy. Accordingly,




2
  In their response, Plaintiffs assert that “State Farm misrepresented to all Kentucky insureds, including the
Plaintiffs, that the company was permitted by law and the policy contract to deny benefits on the sole basis of paper
reviews. State Farm concealed from insureds that the company had already been sanctioned by the DOI for denying
benefits [through utilization reviews]. State Farm inserted misrepresentations into the insurance policies indicating
that the company had the right to obtain and rely upon paper reviews as the basis for a denial of benefits. State Farm
concealed from its insureds that paper reviews were biased, cut, and paste jobs designed to deny benefits.” DN 13 at
18–19. Plaintiffs did not raise these allegations in their Complaint. “Arguments in parties’ briefs are not evidence.”
Duha v. Agrium, Inc., 448 F.3d 867, 879 (6th. Cir. 2006). Accordingly, the Court will only consider what Plaintiffs
have alleged in their complaint.

                                                          7
Case 3:20-cv-00134-CRS Document 18 Filed 08/18/20 Page 8 of 11 PageID #: 305




even if the benefits at issue are “overdue” for the purposes of KRS 304.39-210(2) and KRS 304.39-

220(1), an action for those benefits is limited by the two-year statute of limitations articulated in

KRS 304.39-230(1). Therefore, Plaintiffs’ statutory claim is also time-barred.

       Second, State Farm had a legitimate and bona fide defense for not paying Plaintiffs’

benefits. Under the MVRA, “the assertion of a legitimate bona fide defense by an insurer

constitutes a ‘reasonable foundation’ for delaying payments under the MVRA, even if the case is

ultimately decided against the insurer.” Irvin, 2020 WL 4004808 at *7. State Farm argues that it

had a bona fide and legitimate defense to denying Plaintiffs claims because, prior to the Sanders

decision, courts in Kentucky had “rejected arguments that an insurer could not rely on a utilization

review to deny benefits under the MVRA.” DN 9-1 at 9. State Farm provides the court with two

cases to support this position: (1) Risner v. State Farm Mut. Auto. Ins. Co., No. 14-41-HRW, 2015

WL 3857092, at *4–5 (E.D. Ky. June 22, 2015), and (2) Cope v. Gov't Emps. Ins. Co., No. 12-CI-

2847 (Ky. Cir. Ct. July 9, 2014). Id. at 9–10.

       This Court recently addressed the exact same argument in Irvin . In that case, which

mirrored the factual allegations presented here,

       State Farm [Automobile Insurance Company] initially denied benefits through
       utilizing a paper review—a method which, in 2018, the Kentucky Supreme Court
       held was prohibited by the MVRA. Government Employees Insurance Company v.
       Sanders, 569 S.W.3d 923 (2018). However, at the time State Farm initially denied
       portions of Plaintiffs’ PIP benefits, neither the Kentucky Court of Appeals nor the
       Kentucky Supreme Court had addressed whether paper review denials were
       allowable under the MVRA.

Irvin, 2020 WL 4004808 at *7. The Court further stated, “the fact that the Kentucky Court of

Appeals (and the Kentucky Supreme Court) [in Sanders] ultimately found [utilization] reviews

unlawful did not make State Farm’s reliance on prior cases endorsing the practice unreasonable at

the time.” Id. The Court concluded that State Farm had a reasonable foundation to deny the



                                                   8
Case 3:20-cv-00134-CRS Document 18 Filed 08/18/20 Page 9 of 11 PageID #: 306




plaintiffs’ claims for benefits and to hold otherwise would “require State Farm to ignore decisions

that supported the practice [of utilization reviews] and instead predict, without much guidance,

how future courts would interpret the MVRA” Id. at 8. The Court finds this reasoning compelling

and applicable to the identical claims and arguments presented here. Accordingly, Plaintiffs’ claim

for statutory 18% interest and attorney’s fees under KRS 304.39-210(2) and KRS 304.39-220(1)

will be dismissed.

        C.      Plaintiffs Lack Standing to Seek Declaratory Relief

        State Farm Fire next argues that Plaintiffs lack standing to seek declaratory relief under the

Declaratory Judgment Act. DN 9-1 at 14. To establish standing, Plaintiffs must allege an injury-

in-fact which is “concrete, particularized, and actual or imminent.” Kanuszewski v. Mich. Dept. of

Health and Human Servs., 927 F.3d 396, 405 (6th Cir. 2019). “The threat of future harm can satisfy

this requirement as long as there is a ‘substantial risk’ that the harm will occur.” Id. (citing Clapper

v. Amnesty Int’l USA, 568 U.S. 398, 409 (2013)). “When seeking declaratory and injunctive relief,

a plaintiff must show actual present harm or a significant possibility of future harm in order to

demonstrate the need for pre-enforcement review.” Id. (citing National Rifle Ass’n of Am. v.

Magaw, 132 F.3d 272, 279 (6th Cir. 1997)). An allegation of past harm is insufficient to establish

standing for declaratory relief because “the fact that a harm occurred in the past ‘does nothing to

establish a real and immediate threat that’ it will occur in the future.” Id. (citing City of Los Angeles

v. Lyons, 461 U.S. 95, 106 (1983)).

        Plaintiffs contend that “[d]eclaratory judgment makes it possible for the parties to an

insurance contract to affirmatively ask the court to interpret the terms of a contract” and, therefore,

their request for declaratory relief is properly before the Court. DN 13 at 14–15. Plaintiffs cite

United Specialty Ins. Co., v. Cole’s Place, Inc., 936 F.3d 386 (6th Cir. 2019), to support their



                                                   9
Case 3:20-cv-00134-CRS Document 18 Filed 08/18/20 Page 10 of 11 PageID #: 307




argument. In that case, the plaintiff insurer sought a declaration from the district court that stated

it was exempt from any obligation under an insurance policy to defend or indemnify the defendant

in ongoing state lawsuits. Cole’s Place, 936 F.3d at 394. The Sixth Circuit held that the district

court did not abuse its discretion when it exercised jurisdiction under the Declaratory Judgment

Act and entered summary judgment in favor of the plaintiff insurer. Id. at 402. While Cole’s Place

holds that a district court may issue declaratory relief regarding the interpretation of an insurance

contract, the Sixth Circuit did not address whether the plaintiff insurer had standing to seek

declaratory relief. The facts, however, establish that the plaintiff insurer did have standing. The

plaintiff insurer sought declaratory relief to delineate its obligations under the insurance policy so

that it did not have to defend or indemnify the defendant in ongoing state actions. The possibility

of defending or indemnifying the defendant demonstrated a significant possibility of future harm,

which established standing for declaratory relief. These facts are inapposite to Plaintiffs’ claims

here.

        Plaintiffs seek a declaration that states the following

        State Farm Fire’s denial of PIP benefits on the basis of utilization reviews:
                a. Was and is in violation of KRS 304.39, thereby mandating payment of all
                   bills and other elements of loss which were reduced or denied;
               b. Was without reasonable foundation and thus mandates payment of interest
                   at the rate of 18 percent on the overdue benefits, pursuant to KRS 304.39-
                   210(2); and
               c. Mandates payment of attorney fees pursuant to KRS 304.39-220.

DN 1 at ¶ 103. Ultimately, Plaintiffs ask the Court to declare that State Farm’s denial of Plaintiffs’

BRB in 2013 was unlawful. This is an allegation of past harm that is insufficient to establish

standing for declaratory relief. Plaintiffs make no allegation that State Farm has continued to deny

BRB based on utilization reviews since the Sanders decision or that there is a substantial risk that

State Farm will deny Plaintiffs’ BRB based on utilization reviews in the future. This allegation



                                                  10
Case 3:20-cv-00134-CRS Document 18 Filed 08/18/20 Page 11 of 11 PageID #: 308




“does nothing to establish a real and immediate threat” that the alleged harm will occur in the

future. Kanuszewski, 927 F.3d at 406. Therefore, Plaintiffs do not have standing to seek declaratory

relief and their claim will be dismissed.

       V.       Conclusion

       For the reasons stated herein, the Court will grant Defendant State Farm Fire’s motion to

dismiss. DN 9. A separate order will be entered in accordance with this opinion.




         August 17, 2020




                                                         Char
                                                            lesR.Si
                                                                  mpsonI
                                                                       II,Seni
                                                                             orJudge
                                                            Unit
                                                               edStat
                                                                    esDi
                                                                       str
                                                                         ictCour
                                                                               t




                                                11
